This case comes from the district court of Pontotoc county, and was filed in this court on the 23d day of May, 1913. More than two years have elapsed since the filing of the petition in error, and no briefs have been filed, and no reason or excuse given for failure to file the same. Nor has any application for extension of time to file briefs been made to the court. Rule 7 (38 Okla. vi, 137 Pac. ix) of this court is as follows:
"In each civil cause filed in this court, counsel for plaintiff in error shall, unless otherwise ordered by the court, serve his brief on counsel for defendant in error at least forty (40) days before the case is set for submission. Counsel for plaintiff in error shall file with the clerk of this court fifteen (15) copies of such brief within the time above designated, and defendant in error shall, within thirty (30) days after the service of the brief of plaintiff in error upon him file with the clerk of this court fifteen (15) copies of his answer brief, and serve same upon plaintiff in error; and all reply briefs, except as otherwise ordered by the court, must be filed by the date the case is submitted or called for argument. Proof of service must be filed with the clerk within ten (10) days after service. In case of failure to comply with the requirements of this rule, the court may continue or dismiss the cause, or reverse or affirm the judgment, in its discretion."
This case was submitted on September 20, 1915, and under the rule the plaintiff's brief should have been filed and served on or before the 10th day of August.
The appeal should be dismissed.
By the Court: It is so ordered. *Page 411